UNITED STATES COURT OF APPEALS
Filed 1/2/97
                                       TENTH CIRCUIT



 MARJORIE SANDERS,

                Plaintiff,
                                                             No. 96-1235
          and                                            (D.C. No. 95-S-906)
                                                            (D. Colorado)
 LINDA SANDERS,

                Plaintiff-Appellant,

          v.

 INTERNAL REVENUE SERVICE,

                Defendant-Appellee.




                               ORDER AND JUDGMENT*


Before ANDERSON, LOGAN and MURPHY, Circuit Judges.




      After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the



      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

       Plaintiff Linda Sanders appeals pro se from the district court’s order dismissing

her1 action against the Internal Revenue Service (IRS). The complaint alleged that the

IRS improperly sold plaintiff’s residence; plaintiff sought restitution and damages under

26 U.S.C. §§ 7426 and 7433. The district court found the claim was barred by collateral

estoppel.

       We have reviewed the briefs and the record and are satisfied that the district court

accurately summarized the facts and correctly applied the law. We cannot add signifi-

cantly to the analysis of the district court in its order of April 3, 1996, and AFFIRM for

substantially the reasons stated therein.

       The mandate shall issue forthwith.

                                                  Entered for the Court

                                                  James K. Logan
                                                  Circuit Judge




       1
           Linda Sanders’ mother, Marjorie Sanders, was also a plaintiff below but does not
appeal.

                                            -2-